Exhibit 10.35

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
November 25, 2009 by and among (i) Global Defense Technology & Systems, Inc., a
Delaware corporation (the “Company”), (ii) Contego Systems, LLC, a Delaware
limited liability company (“Contego”), and (iii) Ronald Jones (“Jones” and
together with Contego and any other Persons who shall be valid transferees of
Registrable Securities (as hereinafter defined) and who execute a counterpart
hereto pursuant to the provisions of, and subject to the restrictions and rights
set forth in, this Agreement, are referred to herein collectively as the
“Holders” and individually as a “Holder”).

WHEREAS, as of the date hereof, Contego owned 4,040,000 shares of Common Stock,
par value $0.01 per share, of the Company (the “Common Stock”) and Jones owned
360,000 shares of Common Stock;

WHEREAS, the Company and the Holders desire to enter into this Agreement in
order to provide the Holders with certain rights with respect to the
registration of their shares of Common Stock; and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Article 2 hereof.

NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:

 

1. REGISTRATION RIGHTS

1.1.1    Demand Registration Rights.  Subject to the terms and conditions
hereinafter set forth, at any time beginning on the 180th day following an IPO,
Contego may request registration for sale under the Act of all or part of the
Registrable Securities then held by it, and upon such request the Company will
promptly take the actions specified in Section 1.1.2; provided that the Company
shall have no obligation to effect a registration pursuant to this Section 1.1.1
unless such registration includes a number of Registrable Securities
representing at least 20% of the Registrable Securities held by Contego at the
time of such request.

1.1.2    Demand Procedures.  Within ten (10) Business Days after receipt by the
Company of a written registration request under Section 1.1.1 (which request
shall specify the number of shares proposed to be registered and sold and the
manner in which such sale is proposed to be effected), the Company shall
promptly give written notice to all other Holders of the proposed registration,
and such other Holders, if any, shall have the right to join in the proposed
registration and sale, upon written request to the Company (which request shall
specify the number of shares proposed to be registered and sold) within ten
(10) Business Days after receipt of such notice from the Company. Subject to the
provisions of Section 1.1.4, the proposed registration and sale may include
securities offered by the Company for its own account. The Company shall
thereafter, as expeditiously as practicable, use its best efforts to (i) file
with the SEC under the Act a registration statement on an appropriate form
concerning all Registrable Securities specified in the demand request and all
Registrable Securities or other securities of the Company with respect to which
the Company has received the written request



--------------------------------------------------------------------------------

from any other Holders, and (ii) cause the registration statement to be declared
effective. At the request of Contego, the Company shall cause each offering
pursuant to Section 1.1.1 to be managed, on a firm commitment basis, by a
recognized regional or national underwriter selected by Contego and approved by
the Company, such approval not to be unreasonably withheld, and the Company
shall enter into an underwriting agreement in customary form and containing
customary terms reasonably acceptable to the Company and Contego with the
underwriter or underwriters selected for such underwriting. Contego and all
Holders intending to participate in such proposed registration must agree to
distribute their securities through such underwriting and shall be required to
enter into an underwriting agreement in customary form. The Company shall not be
obligated to effect more than three (3) registrations in total requested by
Contego under Section 1.1.1 or more than one (1) registration under
Section 1.1.1 or Section 1.3 in any consecutive twelve-month period; provided,
however, that any such request shall be deemed satisfied only when a
registration statement covering at least 80% of the Registrable Securities
specified in the notices as aforesaid and not withdrawn pursuant to
Section 1.1.5, for sale in accordance with the method of disposition specified
by Contego, has become effective.

1.1.3    Delay by Company.  The Company shall not be required to effect a demand
registration under the Act pursuant to Section 1.1.1 or Section 1.3 hereof if
(i) the Company receives a request for any such registration less than ninety
(90) days preceding the anticipated effective date of a proposed underwritten
public offering of securities of the Company approved by the Company’s Board of
Directors prior to the Company’s receipt of the request and in such event the
Company shall not be required to effect any such requested registration until
one hundred twenty (120) days after the effective date of such proposed
underwritten public offering, provided that the Company makes reasonable good
faith efforts to cause such underwritten public offering to be declared
effective; (ii) within ninety (90) days prior to any such request for
registration, a registration of securities of the Company has been effected in
which the Holders had the right to participate pursuant to this Section 1.1 or
Section 1.2 hereof; or (iii) the Board of Directors of the Company reasonably
determines in good faith that effecting such a demand registration at such time
would be seriously detrimental to the Company (and the Chief Executive Officer
of the Company provides a signed certificate to that effect to Contego) because
it would (a) necessitate the untimely disclosure of a proposed business
combination or other currently proposed transaction or (b) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; provided, however, that the Company may
only delay a demand registration pursuant to this Section 1.1.3 for a period not
exceeding ninety (90) days (or until such earlier time as such transaction is
consummated or no longer proposed) and may only defer any such filing pursuant
to this Section 1.1.3 once per calendar year. The Company shall promptly notify
in writing the Holders requesting registration of any decision not to effect any
such request for registration pursuant to this Section 1.1.3, which notice shall
set forth in reasonable detail the reason for such decision and shall include an
undertaking by the Company promptly to notify such Holders as soon as a demand
registration may be effected.

1.1.4    Reduction.  If a registration initiated by Contego pursuant to
Section 1.1.1 is an underwritten registration and the managing underwriters
advise the Company and the Holders participating in the registration that in
their opinion due to marketing factors the number of shares of Common Stock
requested to be included in such registration exceeds the number which can
reasonably be expected to be sold in such offering, then the amount of such
shares that

 

2



--------------------------------------------------------------------------------

may be included in such registration shall be allocated as follows: (i) first,
the shares proposed to be sold by Contego exercising rights under Section 1.1.1,
shall be included in such registration, (ii) second, the shares proposed to be
sold by any other Holders shall be included in such registration and, if all
such shares cannot be included in such underwriting due to marketing factors,
the amount of shares to be included in such registration by all such other
Holders shall be allocated pro rata among such Holders in proportion to the
number of Registrable Securities owned by them, and (iii) third, the shares
proposed to be sold by the Company shall be included in such registration.

1.1.5    Withdrawal.  Any Holder participating in any demand registration
pursuant to this Section 1.1 may withdraw such Holder’s shares from such
registration at any time before a registration statement is declared effective,
and the Company may withdraw such registration statement if no Registrable
Securities are then proposed to be included. In the event the Company is not
obligated to effect any requested registration under Section 1.1.1 by virtue of
Section 1.1.3, such request shall not be deemed to be a request for registration
for purposes of Section 1.1.1 until such time as the registration is effected.

1.2    Piggyback Registration Rights.

1.2.1    Request.  If at any time or times after the IPO, the Company proposes
to file a registration statement covering any of its securities under the Act
(whether to be sold by it or by one or more selling stockholders), other than
(i) an offering pursuant to a demand registration under Section 1.1.1 hereof (in
which case, the Holders shall be entitled to receive notice of, and participate
in, such registration in accordance with the terms of Section 1.1 hereof) or
(ii) an offering registered on Form S-8 or Form S-4, or successor forms relating
to employee stock plans and business combinations, the Company shall, not less
than ten (10) Business Days prior to the proposed filing date of the
registration form, give written notice of the proposed registration to all
Holders specifying in reasonable detail the proposed transaction to be covered
by the registration statement and, at the written request of any Holder
delivered to the Company within twenty (20) days after the giving of such
notice, but subject to the terms of Section 1.2.2 below, the Company shall
include in such registration and offering, and in any underwriting of such
offering, all Registrable Securities as any such Holder shall request the
Company to include in such registration and offering. The Company shall have no
obligation to include shares owned by any Holder in a registration statement
pursuant to this Section 1.2 unless and until such Holder, if such registration
is an underwritten offering, agrees to enter into an underwriting agreement, a
custody agreement and power of attorney and any other customary documents
required in an underwritten offering all in customary form and containing
customary provisions.

1.2.2    Reduction.  If a registration in which any Holder has the right or is
otherwise permitted to participate pursuant to this Section 1.2 is an
underwritten registration and the managing underwriters advise the Company in
writing that in their opinion due to marketing factors the number of shares of
Common Stock requested to be included in such registration exceeds the number
which can reasonably be expected to be sold in such offering, the Company may
(subject to the allocation priority set forth below) limit the number of the
Holders’ Registrable Securities to be included in the registration and
underwriting to not less than twenty percent (20%) of the shares included
therein (based on the number of shares). If all requested shares cannot be
included in such registration due to this limitation, the amount of shares to be

 

3



--------------------------------------------------------------------------------

included in such registration by all such Holders shall be allocated pro rata
among such Holders in proportion to the number of Registrable Securities owned
by them.

1.3    Registration on Form S-3.  Subject to the limitations set forth in
Section 1.1.3 and the other terms and conditions hereinafter set forth, if at
any time the Company is eligible to use Form S-3 (or any successor form) for
secondary sales Contego may request (by written notice to the Company stating
the number of Registrable Securities proposed to be sold and the intended method
of disposition) that the Company file a registration statement on Form S-3 (or
any successor form) for a public sale of all or any portion of the Registrable
Securities beneficially owned by it, or that the Company take all steps
necessary to include such Registrable Securities in a Form S-3 that the Company
has previously filed under Rule 415 under the Act (to the extent reasonably
practicable), provided that the reasonably anticipated aggregate price to the
public of such Registrable Securities shall be at least $2,000,000. At the
written request of Contego, such registration shall be for a delayed or
continuous offering under Rule 415 under the Act. Upon receiving such request,
the Company shall use its best efforts to promptly file a registration statement
on Form S-3 (or any successor form), or file an appropriate post-effective
amendment or supplement to an existing registration statement, to register under
the Act for public sale in accordance with the method of disposition specified
in such request, the number of shares of Registrable Securities specified in
such request and shall otherwise carry out the actions specified in
Section 1.1.2 and 1.4. There shall be no limitation on the total number of
registrations on Form S-3 which may be requested and obtained under this
Section 1.3.

1.4    Registration Procedures.  Whenever any Holder has requested that any
shares be registered pursuant to Sections 1.1, 1.2 or 1.3 hereof, the Company
shall, as expeditiously as reasonably possible:

(1)    prepare and file with the SEC a registration statement, or prepare and
file an appropriate post-effective amendment or supplement to an existing
registration statement, with respect to such shares and use its best efforts to
cause such registration statement, post-effective amendment or supplement to
become effective as soon as reasonably practicable thereafter (provided that
before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company shall, to the extent practicable, furnish such
Holder with copies of all such documents proposed to be filed);

(2)    prepare and file with the SEC such amendments and supplements to such
registration statement and prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than one-hundred twenty (120) days or until such earlier time as such Holder has
completed the distribution described in such registration statement, whichever
occurs first; provided, however, that (A) such one-hundred twenty (120) day
period shall be extended for a period of time equal to the period during which
the Holder refrain from selling any securities included in such registration in
accordance with provisions in Section 1.5.1 hereof; and (B) in the case of any
registration of Registrable Securities on Form S-3 which are intended to be
offered on a continuous or delayed basis, such one-hundred twenty (120) day
period shall be extended until all such Registrable Securities are sold,
provided that Rule 415, or any successor rule under the Securities Act, permits
an offering on a continuous or delayed basis, and provided further that
applicable rules under the Securities Act governing the obligation to file a
post-effective amendment permit, in lieu of filing a post-

 

4



--------------------------------------------------------------------------------

effective amendment which (y) includes any prospectus required by Section 10(a)
of the Securities Act or (z) reflects facts or events representing a material or
fundamental change in the information set forth in the registration statement,
the incorporation by reference of information required to be included in (y) and
(z) above to be contained in periodic reports filed pursuant to Section 12 or
15(d) of the Exchange Act in the registration statement;

(3)    furnish to such Holder such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), and such
other documents as such Holder may reasonably request;

(4)    use its reasonable best efforts to register or qualify such shares under
such other securities or blue sky laws of such jurisdictions as such Holder
reasonably requests (and to maintain such registrations and qualifications
effective for the applicable period of time set forth in Section 1.4(2) hereof),
and to do any and all other acts and things which may be necessary or advisable
to enable such Holder to consummate the disposition in such jurisdictions of
such shares (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not be required but
for this subsection (4), (ii) subject itself to taxation in any such
jurisdiction, or (iii) file any general consent to service of process in any
such jurisdiction);

(5)    notify such Holder, at any time when a prospectus relating thereto is
required to be delivered under the Act within the period that the Company is
required to keep the registration statement effective, of the happening of any
event as a result of which the prospectus included in any such registration
statement contains an untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein not misleading in light
of the circumstances then existing, and the Company shall use its reasonable
best efforts to prepare, file and furnish to such Holder a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such shares, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading in light of the circumstances then existing;

(6)    cause all such shares to be listed on securities exchanges (or national
quotation systems), if any, on which similar securities issued by the Company
are then listed (or if not then listed, on such exchanges (or national quotation
systems) as are requested by the Holders of a majority of the Registrable
Securities being included in such registration);

(7)    provide a transfer agent and registrar and a CUSIP number for all such
shares not later than the effective date of such registration statement;

(8)    enter into such customary agreements and, subject to the terms hereof,
take all such other customary actions as such Holder reasonably requests (and
subject to its reasonable approval) in order to expedite or facilitate the
disposition of such shares;

(9)    subject to the execution of a customary confidentiality agreement, make
available for inspection by such Holder, by any underwriter participating in any
distribution pursuant to such registration statement, and by any attorney,
accountant or other agent retained

 

5



--------------------------------------------------------------------------------

by such Holder or by any such underwriter, all financial and other records,
pertinent corporate documents, and properties (other than confidential
intellectual property) of the Company; and

(10)    in connection with an underwritten offering pursuant to a registration
statement filed pursuant to Sections 1.1 and 1.3 hereof, enter into an
underwriting agreement in customary form and containing reasonable customary
provisions, including provisions for indemnification of underwriters and
contribution, if so requested by any underwriter.

1.5    Holdback Agreements.

1.5.1    Notwithstanding anything in this Agreement to the contrary, if, after
any registration statement to which the rights hereunder apply becomes effective
(and prior to completion of any sales thereunder), the Company’s Board of
Directors determines in good faith that the failure of the Company to
(i) suspend sales of stock under the registration statement or (ii) amend or
supplement the registration statement, would be seriously detrimental to the
Company as described in Section 1.1.3 hereof, the Company shall so notify each
Holder participating in such registration and each Holder shall suspend any
further sales under such registration statement until the Company advises such
Holders that the registration statement has been amended or that conditions no
longer exist which would require such suspension, provided that (x) the Company
may impose any such suspension for no more than ninety (90) days (inclusive of
any days for which a registration request has been delayed pursuant to
Section 1.1.3 during the past twelve months) and no more than once during any
twelve month period and (y) the Company shall use its best efforts to amend the
registration statement or otherwise take action to permit sales thereunder as
soon as practicable.

1.5.2    In the event that the Company effects a registration of any securities
under the Act in an underwritten public offering, each Holder agrees not to
directly or indirectly sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound) any Equity
Securities (except as part of such offering) during the 180-day period
commencing with the effective date of the registration statement for the IPO and
the 90-day period commencing with the effective date of the registration
statement for any subsequent public offering, provided that all officers and
directors of the Company, to the extent that they hold Equity Securities, enter
into similar agreements providing for similar restrictions; provided, however,
that the agreement set forth in this Section 1.5(b) shall terminate and be of no
further force or effect with respect to all Holders if any officer or director
of the Company that has executed a similar agreement or any Holder hereunder
shall have received a waiver relieving it of its obligations hereunder or under
any such similar agreement. The Company may impose stop-transfer instructions to
enforce the provisions of this Section 1.5.2. Each Holder agrees that, if so
requested, such Holder will execute an agreement in the form provided by the
underwriter containing terms which are essentially consistent with the
provisions of this Section 1.5.2. Notwithstanding the foregoing, the obligations
described in this Section 1.5.2 shall not apply to a registration relating
solely to employee benefit plans on Form S-1, Form S-3 or Form S-8 or similar
forms which may be promulgated in the future, or a registration relating solely
to an SEC Rule 145 transaction on Form S-4 or similar forms which may be
promulgated in the future. The provisions of this Section 1.5.2 shall be binding
upon any transferee who acquires Registrable Securities.

 

6



--------------------------------------------------------------------------------

1.6    Registration Expenses.

1.6.1    Holder Expenses.  If, pursuant to Sections 1.1, 1.2 or 1.3 hereof,
Registrable Securities are included in a registration statement, then the Holder
thereof shall pay all transfer taxes, if any, relating to the sale of its
shares, and any underwriting discounts or commissions or the equivalent thereof
applicable to the sale of its shares (collectively, “Seller Expenses”). If, as a
result of the withdrawal of a request for registration by Contego pursuant to
Section 1.1.5, a registration under Section 1.1.1 does not become effective,
Contego shall have the option of reimbursing the Company for any Registration
Expenses incurred as a result of such request in which case such registration
shall not be counted as a registration pursuant to Section 1.1.1. In the event
that a withdrawal by Contego is based on material adverse information relating
to the Company that is different from the information known or available to
Contego at the time of their request for registration under Section 1.1.1, any
Registration Expenses relating to such registration shall be borne by the
Company and such registration shall not be counted as a registration pursuant to
Section 1.1.1.

1.6.2    Company Expenses.  Except for Seller Expenses, the Company shall pay
all expenses (“Registration Expenses”) incident to the registration of shares by
the Company and any Holders pursuant to Sections 1.1, 1.2 and 1.3 and to the
Company’s performance of or compliance with this Agreement in connection
therewith, including, without limitation, all registration and filing fees, fees
and expenses of compliance with state securities or blue sky laws, printing
expenses, messenger and delivery expenses, and reasonable fees and expenses of
counsel for the Company and a single counsel for all Holders selling shares and
all independent certified public accountants and other persons retained by the
Company in connection therewith.

1.6.3    Indemnity and Contribution.

(1)    In the event that any shares owned by a Holder are proposed to be offered
by means of a registration statement pursuant to Section 1.1, 1.2 or 1.3 hereof,
to the extent permitted by law, the Company agrees to indemnify and hold
harmless such Holder, any underwriter participating in such offering, each
officer, partner, manager and director of such Holder or underwriter, each other
Person, if any, who Controls or may Control such Holder or underwriter and each
representative of any Holder serving on the Board of Directors of the Company
(such Holder or underwriter, its officers, partners, managers and directors and
such other Persons being hereinafter referred to individually as an “Investor
Indemnified Person” and collectively as “Investor Indemnified Persons”) from and
against all demands, claims, actions or causes of action, assessments, losses,
damages, liabilities, costs, and expenses, including, without limitation,
interest, penalties, and reasonable attorneys’ fees and disbursements, asserted
against, resulting to, imposed upon or incurred by such Investor Indemnified
Person, directly or indirectly (hereinafter referred to in this Section 1.6.3 in
the singular as a “claim” and in the plural as “claims”), based upon, arising
out of or resulting from any untrue statement (or alleged untrue statement) of a
material fact contained in a registration statement, prospectus, offering
circular, free writing prospectus or other document to which such registration
relates or any omission (or alleged omission) to state therein a material fact
necessary to make the statements made therein not misleading in light of the
circumstances in which such statements are made, except insofar as such claim is
based upon, arises out of or results from information furnished to the Company
in writing by such Investor Indemnified Person specifically for use in the

 

7



--------------------------------------------------------------------------------

registration statement, prospectus, offering circular, free writing prospectus
or other document to which such registration relates.

(2)    Each Holder shall, if securities held by him, her or it are included
among the securities as to which such registration, qualification or compliance
is being effected, indemnify the Company, each of its directors and officers,
and each Person who Controls the Company (the Company, its directors, officers
and each Person who Controls the Company being hereinafter referred to
individually as a “Company Indemnified Person” and collectively as “Company
Indemnified Persons”), and any underwriter participating in such offering and
any other Holders who have included Registrable Securities in such registration
and each officer, partner, manager and director of such underwriter or Holder
and each other Person, if any, who Controls or may Control such underwriter or
Holder against all claims based on, arising out of, or resulting from any untrue
statement (or alleged untrue statement) of a material fact contained in a
registration statement, prospectus, offering circular, free writing prospectus
or other document to which such registration relates or any omission (or alleged
omission) to state therein a material fact necessary to make the statements made
therein not misleading in light of the circumstances in which such statements
are made, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such registration statement, prospectus, offering circular, free writing
prospectus or other document in reliance upon and in conformity with written
information furnished to the Company by such Holder specifically for use
therein; provided, however, that the obligations of such Holder hereunder shall
be limited to an amount equal to the net proceeds to such Holder of securities
sold in such offering as contemplated herein, except in the case of fraud or
willful misconduct by such Holder.

(3)    The indemnification provisions set forth herein shall be in addition to
any liability that the Company or any Holder may otherwise have to the Investor
Indemnified Persons, the Company Indemnified Persons or the other Persons
entitled to indemnification hereunder. The Company Indemnified Persons, the
Investor Indemnified Persons and the other Persons entitled to indemnification
hereunder are hereinafter referred to as “Indemnified Persons.” Promptly after
receiving notice of any claim in respect of which an Indemnified Person may seek
indemnification under this Section 1.6.3, such Indemnified Person shall submit
written notice thereof to either the Company or the Holders, as the case may be
(sometimes being hereinafter referred to as an “Indemnifying Person”). The
omission of the Indemnified Person so to notify the Indemnifying Person of any
such claim shall not relieve the Indemnifying Person from any liability it may
have hereunder except to the extent that (a) such liability was caused or
increased by such omission, or (b) the ability of the Indemnifying Person to
reduce such liability was materially adversely affected by such omission. In
addition, the omission of the Indemnified Person so to notify the Indemnifying
Person of any such claim shall not relieve the Indemnifying Person from any
liability it may have otherwise than hereunder. The Indemnifying Person shall
have the right to undertake, by counsel or representatives of its own choosing,
the defense, compromise or settlement (without admitting liability of the
Indemnified Person) of any such claim asserted. such defense, compromise or
settlement to be undertaken at the expense of the Indemnifying Person, and the
Indemnified Person shall have the right to engage separate counsel, at its own
expense, and counsel for the Indemnifying Person shall keep the separate counsel
for the Indemnified Person informed of the status of, and shall otherwise
consult with such separate counsel with respect to, any such action or
proceeding; provide, however, that the

 

8



--------------------------------------------------------------------------------

Indemnified Person shall have the right to retain one separate counsel, with the
reasonable fees and expenses to be paid by the Indemnifying Person, if
representation of such Indemnified Person by the counsel retained by the
Indemnifying Person would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. In the event the Indemnifying Person shall
elect not to undertake such defense by its own representatives, the Indemnifying
Person shall give prompt written notice of such election to the Indemnified
Person, and the Indemnified Person shall undertake the defense, compromise or
settlement (without admitting liability of the Indemnifying Person) thereof on
behalf of and for the account of the Indemnifying Person by counsel or other
representatives designated by the Indemnified Person, with the reasonable fees
and expenses of such counsel to be paid by the Indemnifying Person.
Notwithstanding the foregoing, no Indemnifying Person shall be obligated
hereunder with respect to amounts paid in settlement of any claim if such
settlement is effected without the consent of such Indemnifying Person (such
consent not to be unreasonably withheld).

(4)    If the indemnification provided for in this Section 1.6.3 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Person, then
the Indemnifying Person, in lieu of indemnifying such Indemnified Person
hereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of any claims in such proportion as is appropriate to reflect
the relative fault of the Indemnified Person on the one hand and the
Indemnifying Person on the other in connection with the statements or omissions
(or alleged statements or omissions) that resulted in such claims as well as any
other relevant equitable considerations. The relative fault of the Indemnified
Person and the Indemnifying Person shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Person or by the Indemnified Person and
the parties’ relative intent, knowledge and access to information and
opportunity to correct or prevent such statement or omission (or alleged
statement or omission), In no event will the liability of any Holder for
contribution exceed the net proceeds received by such Holder in any sale of
securities to which such liability relates except in the case of fraud or
willful misconduct by such Holder.

(5)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering contemplated by this
Agreement are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.

1.7    Grant and Transfer of Registration Rights.

(1)    Except for registration rights granted by the Company after the date
hereof which are subordinate to the rights of the Holders hereunder, the Company
shall not grant any registration rights to any other Person without the prior
written consent of Contego.

(2)    Holders shall have the right to transfer or assign the rights contained
in this Agreement (i) to any limited partner or Affiliate of a Holder or (ii) to
any third party transferee acquiring Registrable Securities held by such Holder
provided that after giving effect to such transfer, such transferee shall own at
least five percent (5%) of the Registrable Securities

 

9



--------------------------------------------------------------------------------

then outstanding; provided, in each case, that (a) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned; (b) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement; and (c) such assignment shall be effective only if
immediately following such transfer the further disposition of such securities
by the transferee or assignee is restricted under the Act.

1.8    Information from Holder.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably requested by the Company to effect the registration of
such Holder’s Registrable Securities.

1.9    Rule 144 Requirements.   After the date of the IPO, the Company shall use
its reasonable best efforts to make publicly available, and available to the
Holders, such information as is necessary to enable the Holders to make sales of
Registrable Securities pursuant to Rule 144 of the Act. The Company shall
furnish to any Holder, upon request, a written statement executed by the Company
as to the steps it has taken to comply with the current public information
requirements of Rule 144.

 

2. DEFINITIONS

The capitalized terms contained in this Agreement shall have the following
meanings unless otherwise specifically defined:

“Act” shall mean the Securities Act of 1933, as amended.

“Affiliate” with respect to any specified Person, means a Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such specified Person.,

“Business Day” shall mean Monday through Friday and shall exclude any federal or
bank holidays observed in New York City.

“Control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, as trustee or executor,
by contract or otherwise).

“Equity Securities” shall mean the Common Stock and any warrants or other rights
to subscribe for or to purchase, or any options for the purchase of, Common
Stock, any stock or security convertible into or exchangeable for Common Stock
or any other stock, security or interest in the Company whether or not
convertible into or exchangeable for Common Stock.

“IPO” shall mean the first public offering of the Common Stock registered under
the Act after the date hereof.

 

10



--------------------------------------------------------------------------------

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, government or
department or agency of a government.

“Registrable Securities” shall mean (i) any shares of Common Stock held by any
Holder as of the date hereof, (ii) any additional shares of Common Stock
acquired by any Holder after the date hereof (other than shares acquired upon
exercise of employee stock options or similar employee awards) and (iii) any
equity securities of the Company issued as a distribution with respect to or in
exchange for or in replacement of any of the securities referred to in clause
(i)-(ii) above; provided, however, that Registrable Securities shall not include
any securities that have been previously sold pursuant to a registration
statement filed under the Act or under Rule 144 promulgated under the Act, or
which have otherwise been transferred in a transaction in which the transferor’s
rights under this Agreement are not assigned.

“SEC” shall mean the United States Securities and Exchange Commission.

 

3. MISCELLANEOUS

3.1    Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement among the parties hereto with respect to the matters provided for
herein, and it supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein between or among
such parties. Subject to the provisions of Section 1.7 hereof, this Agreement
may be amended or modified in any respect, or any term hereof may be waived,
with the written consent of Contego and, in the case of any amendment or waiver
that would adversely affect any other Holders in a manner different than
Contego, with the consent of the other Holders holding a majority of the then
outstanding Registrable Securities held by Holders other than Contego;
provided that no provision hereof may be amended if it would have the effect of
materially adding to the obligations of the Company without the written consent
of the Company.

3.2    Waiver.  No delay or failure on the part of any party hereto in
exercising any right, power or privilege under this Agreement or under any other
instruments given in connection with or pursuant to this Agreement shall impair
any such right, power or privilege or be construed as a waiver of any such
right, power or privilege. No single or partial exercise of any such right,
power or privilege shall preclude the further exercise of such right, power or
privilege, or the exercise of any other right, power or privilege.

3.3    Termination.  This Agreement shall forthwith become wholly void and of no
effect as to any Holder (including any permitted assignee of such Holder), at
such time as such person no longer owns any securities constituting Registrable
Securities.

3.4    Binding Effect.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, heirs,
executors, administrators, legal representatives and permitted assigns,
including any successor corporation upon a reincorporation of the Company into
another jurisdiction.

 

11



--------------------------------------------------------------------------------

3.5    Governing Law.  This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (excluding the
choice of law rules thereof).

3.6    Notices.  All notices, demands, requests, or other communications which
may be or are required to be given, served, or sent by any party to any other
party pursuant to this Agreement shall be in writing and shall be hand
delivered, faxed, sent by overnight courier or mailed by first-class, registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

  (i) If to the Company:

Global Defense Technology & Systems, Inc.

1501 Farm Credit Drive, Suite 2300

McLean, Virginia 22102

Facsimile No.: (703) 883-4037

Attention: CEO

with a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

2300 N Street, NW

Washington, DC 20037

Facsimile No: (202) 663-8007

Attention: Jeffrey B Grill, Esq.

 

  (ii) If to any Holder, at such Holder’s address as appearing on the signature
page hereto.

Each party may designate by notice in writing (given in accordance with the
terms hereof) a new address to which any notice, demand, request or
communication may thereafter be so given, served or sent. Each notice, demand,
request, or communication which shall be hand delivered, sent or mailed, in the
manner described above, shall be deemed sufficiently given, served, sent,
received or delivered for all purposes at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt or a facsimile
confirmation being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.

3.7    Severability.  In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not affect the remaining
provisions of this Agreement which shall remain in full force and effect.

3.8    Execution in Counterparts.  To facilitate execution, this Agreement may
be executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or

 

12



--------------------------------------------------------------------------------

more of the counterparts. All counterparts shall collectively constitute a
single agreement, It shall not be necessary in making proof of this Agreement to
produce or account for more than one of the counterparts of this Agreement
containing the respective signatures of or on behalf of, all of the parties
hereto.

[Signatures Appear on Following Pages]

 

13



--------------------------------------------------------------------------------

GLOBAL DEFENSE TECHNOLOGY &
SYSTEMS, INC. By:   /s/ John Hillen Name:   John Hillen

Title:

  Chief Executive Officer and President

 

14



--------------------------------------------------------------------------------

HOLDERS:

CONTEGO SYSTEMS, LLC

1501 Farm Credit Drive, Suite 2300

McLean, Virginia 22102

By:   /s/ Ronald Jones Name:   Ronald Jones

Title:

  President

RONALD JONES

1501 Farm Credit Drive, Suite 2300

McLean, Virginia 22102

  /s/ Ronald Jones   Ronald Jones

Signature Page to Registration Rights Agreement

 

15